Mr. Justice Sheldon delivered the opinion of the Court: This was a creditor’s bill, brought by the appellees against John Jassoy, and A. B. Jassoy, his wife, to subject certain property, held, in the name of the latter, to the payment of a judgment which had been recovered by the appellees against John Jassoy, the husband. The court below rendered a decree against the defendants for the sum of $273.39 and costs. They appealed. The proof shows that, in 1861, John Jassoy failed in business as a banker; that his dwelling house was sold at public sale b}r his assignee, subject to Jassoy’s homestead right and a mortgage for $1000, and was afterwards purchased by his wife, A. B. Jassoy, who subsequently sold it for $2500, and after paying the mortgage on it of $1000,'she purchased, in her own name, another house for $2200, where she and her husband" now live. In 1862, Mrs. Jassoy entered into the millinery business, which was successful, and she continued in it until in 1871. From the profits of this business she purchased a store in her own name for §4500. This house and store, together with about §1000 money at interest, she appeared to be possessed of at the time of the decree. Aside from the profits of her millinery business, the proper separate estate which she ever had was only about §2100. The §2000 Avbich she had at the time of her marriage, that being before the passage of the Married Woman’s act, so called, of 1861, belonged to her husband. The profits arising from the conduct of the millinery business previous to the act of 1869, alloAving to married women their earnings, at least all beyond the interest on the amount of the wife’s separate capital which was employed, Ave think, must be' regarded as the earnings of the Avife, and, as such, be held to belong to the husband. The proof sIioavs, satisfactorily, that Mrs. Jassoy held, in her name, property of her husband to an amount at least equal to that found by the decree. The decree must be affirmed. Decree affirmed.